                                                                   JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




In re: the Estate of Rayvesta     ED CV 19-1354 DSF (SHKx)
Crook,
          Decedent.               ORDER REMANDING
                                  ACTION



   It appears that Jasper Crook has purported to remove a
probate proceeding. This Court lacks subject matter jurisdiction
over this action. To the extent the removal was effective, the
Court remands the matter to the Superior Court of California,
County of Riverside.

  IT IS SO ORDERED.


Date: July 29, 2019               ___________________________
                                  Dale S. Fischer
                                  United States District Judge
